uniform issue list department of the treasury internal_revenue_service washington d c tax exempt and coven ion may fe ois fe fe oie fe fe i oie a oe ok ok 2k oe 2c oe oe ek oc ake a ok ok legend ira x fe fe fe fe oft 2k 2c f sec_2c af fe fe fe fc ake 2c 2c 2k ic 2s fe sec_2s 2c fs ofc sie sec_2 he ig fe ee fe 2s fe fe fe fe ee ae fe ae ok ak oie oe oe ok fe sec_2 fe 2c ic 3k 2k 2g 2k 9k ie 2k it ok a ok amount a eee ae oe oe oe ok oe kf oo dear ie oe oe eo a a ga ok this is in response to a request submitted on your behalf by your authorized representative by letter dated date as supplemented by additional correspondence dated date and additional information that you provided during an date telephone conference in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representation have been submitted to support the ruling_request you took a distribution of amount a from your individual in retirement account ira x in order to pay off massive debts that were threatening the retention of your home you had some unexpected medical bill and repairs as well as repairs to your septic and heating system that page caused your credit cards to become overbearing and your ability to pay them off with interest was impossible you took an early distribution from ira x to pay medical_expenses for your family and to avoid bankruptcy you planned to replace amount a in ira x by selling timber due to bad weather the loggers were not able to harvest the timber until the spring of during the conference held on date you contended that your inability to roll over the distribution within days was beyond your reasonable control you request a waiver of the 60-day rollover limitation under sec_408 of the code in order to allow you to repay the early distribution back into ir x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such page plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred although information presented shows a substantial personal and family hardship it does not demonstrate the type of circumstances that would justify a waiver of the 60-day rollover period the committee report describing legislative intent indicates that the congress enacted the rollover page provisions to allow portability between eligible plans including iras you used the distribution from ira x for other purposes therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount a thus amount a cannot be rolled over because the 60-day requirement under sec_408 of the code with respect to such amount will not be satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact at ore er se sincerely yours dow donzell littlejohn employee_plans technical group manager enclosures deleted copy of this letter notice of intention to disclose notice
